Order entered September 4, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00786-CR
                               No. 05-19-00788-CR

                 JERYL PATRICK GRAVES, JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-76631-P & F17-76630-P

                                     ORDER

      Before the Court is the State’s September 2, 2020 second motion to extend

the time to file its brief. The State tendered its brief with the motion. We GRANT

the motion and ORDER the State’s brief filed as of the date of this order.


                                             /s/   LANA MYERS
                                                   JUSTICE